April 28, 2015 ViaEDGAR H. Roger Schwall Assistant Director United States Securities and Exchange Commission Washington, D.C. Re: Dominovas Energy Corporation Amendment No. 5 to Registration Statement on Form S-1 Filed January 30, 2015 File No. 333-199826 Dear Mr. Schwall: We have reviewed the comments of the SEC reviewing staff (the “Staff”) referencing Amendment 4 to the S-1 Registration File No. 333-199826 on April 10, 2015 and now file Amendment No. 5 in response to the comments dated 21 April. The numbered paragraphs below respond to the comments of corresponding numbers in the April 21st comment letter: Financial Statements. Page F-1 Please update your financial statements and all related disclosures in the filing to comply with Item 11(e) of Form S1 and Rule 8-08 of Regulation S-X. Response: All financials have been updated to coincide with the 2nd Quarter 10Q-A filed 21 April, 2015. Exhibits We note your response to prior comment 4, but are unable to locate the revised opinion.Please file a revised opinion that reflects the number of shares being registered as Exhibit 5.01. Response:Please find the revised opinion from Brunson Chandler & Jones, PLLC in Exhibit 5.01. Sincerely, /s/ Neal Allen President and Chief Executive Officer CONFIDENTIAL CONFIDENTIAL DE Corp. Headquarters - 1395 Chattahoochee Avenue * Atlanta, Georgia 30318 DE Corp. African Headquarters - Rua Joaquim Kapango n0 4-B R/C, Imgombota, Luanda, Angola www.dominovasenergy.com
